Filed 1/27/14 Salazar v. George H. Maintenance CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




ANA SALAZAR,                                                            B248587

         Plaintiff and Appellant,                                       (Los Angeles County
                                                                        Super. Ct. No. BC411628)
         v.

GEORGE H. MAINTENANCE et al.,

         Defendants;

DAVID LEE,

         Movant and Respondent.




         APPEAL from an order of the Superior Court of Los Angeles County, Richard E.
Rico, Judge. Affirmed.
         Mancini and Associates and Christopher Barnes for Plaintiff and Appellant.
         Lorraine A. Middleton for Movant and Respondent.
       In this appeal from an order imposing sanctions (Code Civ. Proc., § 2025.420,
subd. (h)),1 plaintiff and appellant Ana Salazar contends that because the court allowed
the deposition of respondent David Lee to be taken, the court denied Lee’s motion for a
protective order, which eliminated any basis for sanctions. We conclude, however, that
because the court granted Lee’s motion for a protective order, the court was authorized to
impose sanctions.


                                    BACKGROUND


       In April 2009, Salazar filed a complaint for physical disability discrimination and
wrongful termination against her former employer, defendant George H. Maintenance.
During discovery, Salazar learned that George H. Maintenance was connected to
numerous entities, including Nu-Century Maintenance, Inc. (Nu-Century) and its
purported owner, Bruce Wang or Hwang (Hwang). After determining that Nu-Century
had listed an address on 14th Street as its business address, Salazar sought to depose Lee,
who owned the 14th Street property.
       After Lee was served with a nonparty deposition subpoena (§ 2020.010 et seq.),
his attorney, Derek A. Simpson, attempted to learn why Lee’s deposition had been
noticed. After Simpson ascertained that Salazar was interested in discovering Lee’s
relationship with Nu-Century or Hwang, Simpson informed Salazar’s attorney that Lee
had no knowledge or information concerning Nu-Century or Hwang.
       When Salazar refused to cancel Lee’s deposition, Lee moved for a protective order
and sanctions under sections 2025.420, 2019.030, and 2017.010. In his supporting
declaration, Lee explained that when he began renting the front house at the 14th Street
property in June 2007, he did not know the other tenants or their occupations and never
saw any sign of their involvement with a business named Nu-Century. When Lee
purchased the 14th Street property in November 2008, there were no tenants named


1      All further statutory references are to the Code of Civil Procedure.

                                             2
Hwang. Although Lee saw some incoming mail addressed to a Brandon Hwang, he did
not recall a tenant by that name and saw no indication that anyone by that name was
running a custodial or maintenance company from that location. As sole proprietor of an
apparel and printing business in Los Angeles, Lee could not afford “to waste a day, or
even a half a day, driving to the San Fernando Valley for a deposition in a case in which
[he is] a complete stranger.”
       In opposition to the motion, Salazar’s attorney, Meghan E. George, submitted a
declaration in which she stated why she believed Lee, as owner of the 14th Street
property, had discoverable information concerning Nu-Century. George relied primarily
on a November 2008 invoice that listed the 14th Street property as Nu-Century’s business
address.
       On April 25, 2013, the trial court heard and granted Lee’s motion for a protective
order. In its April 25, 2013 minute order, the court stated in relevant part: “From the
foregoing, Lee’s position is justified. Lee has clearly indicated that he has no connection
with Nu-Century Maintenance or Brandon Hwang. The only information that would be
gained at the deposition is for Lee to reassert his lack of knowledge. It is unclear what
information is even sought by plaintiff, as any information regarding Nu-Century
Maintenance could be gained by propounding discovery to Nu-Century Maintenance
itself or deposing Nu-Century Maintenance’s [person most knowledgeable]. . . . Merely
being someone’s landlord does not subject one to burdensome and harassing litigation
involving one’s purported tenant. Accordingly, the motion for protective order is
GRANTED.” The minute order further stated: “The court grants sanctions to Lee in the
amount of $5,695 to be paid within 30 days.”
       On April 25, 2013, Lee served a notice of ruling that included language not found
in the April 25, 2013 minute order. The notice of ruling stated in part: “At the
conclusion of the hearing, the Court granted Lee’s Motion and ordered that plaintiff and
her counsel, Mancini and Associates, Christopher Barnes, Tara Licata, and Meghan
George, pay Lee sanctions in the amount of $5,695 within 30 days of April 25, 2013. [¶]
The Court inquired [of] Lee’s counsel whether he would consent to plaintiff taking a


                                             3
short deposition of Lee, conditioned on plaintiff paying Lee the $5,695 sanctions
indicated in the tentative ruling. Lee’s counsel agreed, under the condition that the
deposition be conducted at Lee’s workplace [address omitted]. The Court then stated that
it would allow plaintiff to take a short deposition of Lee at his workplace.”
       On May 1, 2013, Salazar filed a written objection to Lee’s notice of ruling on the
ground that it “failed to properly recount the Court’s ruling.” Salazar asserted that by
ordering Lee to appear for a deposition at Lee’s office at a mutually convenient time, the
court had denied Lee’s motion for a protective order, which eliminated any basis for
sanctions.
       On May 8, 2013, the trial court entered a formal order that incorporated the
language of the April 25, 2013 minute order with the additional language of the April 26
notice of ruling. The May 8, 2013 order imposed sanctions of $5,695 against Salazar and
her attorneys. This timely appeal followed.2


                                      DISCUSSION


       Salazar contends, as she did below, that because the trial court allowed Lee’s
deposition to be taken at Lee’s office at a mutually convenient time, the court denied
Lee’s motion for a protective order, thus eliminating any basis for sanctions. We
disagree, however, with Salazar’s assertion that the motion for protective order was
denied. For the reasons stated below, we conclude that Lee’s motion for a protective
order was granted and that sanctions were properly imposed under section 2025.420,
subdivision (h).
       Section 2025.420 allows the court, for good cause, to issue a protective order to
protect a deponent from undue burden and expense. The court may impose a wide

2      Given that no further issues remain to be litigated between Salazar and Lee, a
nonparty, the appeal may be viewed as an appeal from a final judgment on a collateral
matter (Diepenbrock v. Brown (2012) 208 Cal.App.4th 743, 746-747), or as an appeal
from an interlocutory judgment for sanctions in excess of $5,000 (§ 904.1, subd. (a)(11)).
In either case, the appeal is proper.

                                             4
variety of restrictions on the moving party’s deposition, such as directing that the
deposition be taken: (1) “at a different time” (subd. (b)(2)); (2) “at a place other than that
specified in the deposition notice” (subd. (b)(4)); and (3) “only on certain specified terms
and conditions” (subd. (b)(5)). In this case, the trial court did all of the above. The court
moved the deposition to Lee’s place of business in Los Angeles, required that the
deposition be kept “short,” and conditioned the deposition on the payment of the $5,695
in sanctions as indicated in the tentative ruling. By imposing these restrictions, the trial
court granted Lee’s motion for a protective order.
       According to section 2025.420, subdivision (h), “[t]he court shall impose a
monetary sanction under Chapter 7 (commencing with Section 2023.010) against any
party, person, or attorney who unsuccessfully makes or opposes a motion for a protective
order, unless it finds that the one subject to the sanction acted with substantial
justification or that other circumstances make the imposition of the sanction unjust.”3
Under this provision, “the court will impose the monetary sanction unless the losing party
convinces that court that it acted with ‘substantial justification.’” (California Shellfish,
Inc. v. United Shellfish Co. (1997) 56 Cal.App.4th 16, 25 (California Shellfish).)
       Although findings as to the circumstances justifying the award of sanctions are not
required (California Shellfish, supra, 56 Cal.App.4th at p. 26), the court made such
findings in this case. The court found that: (1) “Lee’s position [was] justified”; (2) “Lee
[had] clearly indicated that he has no connection with Nu-Century Maintenance or
Brandon Hwang”; (3) it “is unclear what information is even sought by plaintiff, as any
information regarding Nu-Century Maintenance could be gained by propounding
discovery” on a party; and (4) “[m]erely being someone’s landlord does not subject one
to burdensome and harassing litigation involving one’s purported tenant.” Based on the



3      Section 2017.020, subdivision (b) similarly allows a court to impose a monetary
sanction against any party or attorney “who unsuccessfully makes or opposes a motion
for a protective order, unless it finds that the one subject to the sanction acted with
substantial justification or that other circumstances make the imposition of the sanction
unjust.”

                                              5
court’s findings that Salazar acted without substantial justification, we conclude that
sanctions were properly imposed under section 2025.420, subdivision (h).


                                     DISPOSITION


       The order imposing sanctions is affirmed. Respondent Lee is entitled to recover
his costs on appeal.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EDMON, J.*

We concur:




       EPSTEIN, P. J.




       MANELLA, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             6